As filed with the Securities and Exchange Commission on June 10, 2013 Securities Act File No.333- 177737 Investment Company Act File No. 811-21778 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (CHECK APPROPRIATE BOX OR BOXES) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X []PRE-EFFECTIVE AMENDMENT NO._ [X] POST-EFFECTIVE AMENDMENT NO. 2 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO.18 X Arden Sage Multi-Strategy Fund, L.L.C. (Exact name of Registrant as specified in Charter) Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, New York 10152 (Address of principal executive offices) Registrant's Telephone Number, including Area Code: (212) 751-5252 Craig Krawiec Arden Asset Management LLC 375 Park Avenue 32nd Floor New York, New York 10152 (212) 751-5252 (Name and address of agent for service) Copies to: George M. Silfen, Esq. Kramer Levin Naftalis & Frankel LLP Avenue of the Americas New York, New York 10036 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box [X] It is proposed that this filing will become effective: [X] when declared effective pursuant to Section 8(c) If appropriate, check the following box: [] This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. [] This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 TITLE OF SECURITIES BEING REGISTERED AMOUNT BEING REGISTERED PROPOSED MAXIMUM AGGREGATE OFFERING AMOUNT AMOUNT OF REGISTRATION FEE Common Shares of Beneficiary Interests $300,000,000* $34,830.00** * Previously registered. ** Previously paid. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS Dated July , 2013 Arden Sage Multi-Strategy Fund, L.L.C. Units of Limited Liability Company Interests Arden Sage Multi-Strategy Fund, L.L.C. (the "Fund") is a Delaware limited liability company that is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a non-diversified, closed-end, management investment company. The Fund's investment objective is to seek long-term capital appreciation while attempting to reduce risk and volatility. In pursuing its investment objective, the Fund invests substantially all of its assets in Arden Sage Multi-Strategy Master Fund, L.L.C., which, in turn, invests its assets primarily in hedge funds, joint ventures, investment companies and other similar investment vehicles that are managed by a select group of portfolio managers that invest in a variety of financial markets and utilize a broad range of alternative investment strategies. The units of limited liability company interests in the Fund ("Units") are not deposits in, obligations of, or guaranteed by Arden Asset Management LLC, Arden Securities LLC ("Arden Securities") or any of their affiliates or by any bank and are not government guaranteed or insured. The investment program of the Fund is speculative and involves substantial risks, including the possible loss of the entire amount of an investment. See "Investment Practices and Related Risk Factors." TOTAL OFFERING Amount(1) $300,000,000 Sales Load(2) $7,500,000 Proceeds to the Fund(3) $300,000,000 1 Generally, the minimum initial investment in Units by an investor is $50,000 and subsequent investments must be at least $25,000. These minimums may be reduced for certain investors. 2 Assumes a maximum sales load of 2.5%. The specific amount of the sales load paid with respect to an investor is generally dependent on the size of the investment in the Fund, but will not exceed 2.5% of an investor's investment amount. Subject to that limit, however, the applicable schedule of sales loads may vary among Selling Agents. See "Purchases of Units—Distribution and Member Services" for a further discussion of the sales load, as well as a discussion of compensation that may be received by Arden Securities and Selling Agents in connection with this offering. 3 These estimated proceeds assume the sale of all Units registered under this offering. Arden Securities serves as the distributor of the Units and serves in that capacity on a reasonable best efforts basis, subject to various conditions. There is no termination date for the offering of Units, as the Fund expects to conduct a continuous offering. Monies received from prospective investors in advance of dates when Units may be purchased are held in a non-interest bearing escrow account pending the deposit of such monies with the Fund. (See "Purchases of Units—Purchase Terms" and "Custodian and Escrow Agent.")The principal business address of Arden Securities is Three Canal Plaza, Suite 100, Portland, Maine 04101. Arden Securities may retain broker-dealers (the "Selling Agents") to assist in the distribution of Units. The sales load payable to a Selling Agent is charged as a percentage of an investor's investment amount. The sales load will neither constitute an investment made by the investor in the Fund nor form part of the assets of the Fund. The Fund pays Arden Securities an ongoing quarterly distribution fee (the "Distribution Fee") at an annualized rate of 0.85% of the average net assets of the Fund during the calendar quarter, as compensation for the sale and marketing of Units. Arden Securities also arranges for the provision of certain investor and account maintenance services pursuant to a Member Services Agreement with the Fund for which the Fund pays a quarterly fee at an annualized rate of 0.15% of the average net assets of the Fund during the calendar quarter. (See "Purchases of Units—Distribution and Member Services.")Units will be sold only to investors qualifying as "Eligible Investors," as described in this Prospectus. Neither the Securities and Exchange Commission (the "SEC") nor any other U.S. federal or state governmental agency or regulatory authority has approved or disapproved the merits of an investment in these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. This Prospectus sets forth concisely information about the Fund that a prospective investor should know before investing. It includes information required to be included in a prospectus and statement of additional information. Please read it before you invest and keep it for future reference. A statement of additional information, dated July , 2013 (the "SAI"), containing additional information about the Fund, has been filed with the SEC. The table of contents of the SAI is on page 70 of this Prospectus. While the Fund does not maintain a website, you may request a free copy of this Prospectus, the SAI, annual and semi-annual reports to shareholders, when available, and other information about the Fund, and make inquiries by calling (866) 773-7145 or by writing to the Fund. Additional information about the Fund has been filed with the SEC and is available on the SEC's website at www.sec.gov. Arden Asset Management LLC 375 Park Avenue 32nd Floor
